Order entered November 4, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00879-CV

                                 LORRIE FRAZIN, Appellant

                                                V.

                   MARC SAUTY AND BENEDICTE SAUTY, Appellees

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-11-00258-C

                                           ORDER
       The reporter’s record and a corrected clerk’s record containing any answer filed by

appellant in the justice court or county court or a certification that such answer(s) cannot be

located are past due.

       Accordingly, we ORDER Court Reporter Janet E. Wright to file, within TEN DAYS of

the date of this order (1) the reporter’s record; (2) written verification that no hearings were

recorded; or (3) written verification that appellant has either not requested the record or has

failed to pay or make arrangements to pay the reporter’s fee to prepare the reporter’s record. We

caution appellant that if we receive verification she has not requested the reporter’s record, we

will order the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).
       We further ORDER the Dallas County Clerk to file, within FIVE DAYS of the date of

this order, either the clerk’s corrected record or written certification that the answer filed by

appellant in the justice court or county court cannot be located.

       Appellees’ Motion to Dismiss and For Attorney’s Fees is DENIED.

       We DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to John Warren, Dallas County Clerk, Ms. Wright, and to all parties.


                                                      /s/    CAROLYN WRIGHT
                                                             CHIEF JUSTICE